Citation Nr: 0701641	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  03-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for purposes of Department of Veterans 
Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Larry N. Colcord


WITNESSES AT HEARING ON APPEAL

Appellant, E.C.H., K.C., and L.C., II.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1970.  He died in February 2002.

By letter dated in June 2002, the Department of Veterans 
Affairs Regional Office (RO) in Detroit, Michigan informed 
the appellant that her claim for death benefits was denied.  
This case was previously before the Board in August 2005.  In 
June 2005 the appellant and witnesses testified at a hearing 
at the RO before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran and appellant were married in June 1973 in 
the state of Michigan.

2.  The veteran and appellant were divorced as of June 1986 
in the state of Michigan.

3.  The veteran's death certificate records that he was 
divorced at the time of his death; this information was 
provided by his son.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for VA death benefit purposes have 
not been met.  38 U.S.C.A. §§ 101(3), 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1(j), 3.50, 3.52 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via an October 2005 letter, the appellant was informed of the 
evidence and information necessary to substantiate her claim, 
the information required of her to enable VA to obtain 
evidence in support of her claim, the assistance that VA 
would provide to obtain evidence and information in support 
of her claim, and the evidence that she should submit if she 
did not desire VA to obtain such evidence on her behalf.  The 
VCAA letter informed the appellant that she should submit any 
evidence pertinent to her claim.  

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claim was 
readjudicated after she received all critical notice, and she 
has had an opportunity to respond (see September 2006 
supplemental statement of the case).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles espoused in Pelegrini.  The Board observes that as 
the claim is being denied in this case, the matters of notice 
regarding the assignment of a disability rating and effective 
date for such award is not at issue.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The appellant has not identified any pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claim.

Factual Background

The veteran died in February 2002 of service-connected 
disabilities.  The appellant claims entitlement to DIC 
benefits as his surviving spouse.  The veteran's death 
certificate records that he was divorced at the time of his 
death; this information was provided by his son.  Also, Box 
13 of the death certificate (Surviving Spouse) was empty.

The record shows that the appellant and the veteran were 
married in Michigan in June 1973 and were divorced in 
Michigan in June 1986.  The appellant has not asserted that 
the June 1986 judgment of divorce between herself and the 
veteran is invalid or that she was unaware of its existence.  
Further, the Board observes that common law marriages are not 
recognized in Michigan (MICH. COMP. LAWS ANN. § 551.2.), and 
the appellant has not asserted that she and the veteran were 
in a "Michigan recognized" common law marriage at the time 
of his death.

Instead, the appellant asserts that "because of the fact we 
were living together when he died and he always considered me 
as his wife" she is entitled to DIC benefits as the 
veteran's surviving spouse under VA regulations.

To be considered a "surviving spouse" of a veteran, the 
applicant must have been the veteran's spouse at the time of 
his death and have lived continuously with him from the date 
of their marriage to the date of his death, except where 
there was a separation due to the misconduct or, or procured 
by the veteran without fault of the spouse.  38 C.F.R. § 
3.50(b).  A claimant qualifies as a spouse of the veteran if 
she was validly married to him.  38 C.F.R. § 3.50.  In 
determining whether the marriage is valid, the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued, will be applied.  38 C.F.R. § 3.1(j).

In this case, as she was not married to the veteran at the 
time of his death, the appellant can not be considered as a 
surviving spouse as defined by 38 C.F.R. § 3.50.  The Board 
will consider, however, the possibility that the appellant's 
relationship with the veteran after the 1986 divorce may be a 
"deemed valid marriage" under other provisions of the law.  
In this regard, under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52, where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment (VA has 
determined, via VAOPGCPREC 58-91, that the requirement of a 
marriage ceremony by a jurisdiction that does not recognize 
common-law marriage constitutes a "legal impediment" to such 
a marriage for purposes of 38 U.S.C.A. § 103(a)), the 
marriage will nevertheless be deemed valid if: (1) the 
marriage occurred 1 year or more before the veteran died (or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage); 
(2) the claimant entered into the marriage without knowledge 
of the impediment; (3) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.

The Board notes that in Colon v. Brown, 9 Vet. App. 104 
(1996), the United States Court of Appeals for Veterans 
Claims (Court) determined that in cases where there is an 
impediment to entering into a common-law marriage, if the 
appellant was unaware of the impediment, then an otherwise 
invalid common-law marriage could be deemed valid.  Having 
previously been legally married and divorced in Michigan, and 
having a long-term residence in that state, the Board finds 
that it was more than likely that the appellant knew that in 
order for her to be remarried to the veteran she needed to 
formally remarry him under Michigan state law.  Leading 
further credence to this finding is the fact that a court 
order of record reflects that the appellant was married to 
"L" from 1986 to 1990, further signifying that she was 
aware of the marriage laws of Michigan.  Most important, 
however, is that while a claimant's signed statement that she 
had no knowledge of an impediment to the marriage to the 
veteran will be accepted, 38 C.F.R. § 3.205(c), the Board 
notes that the appellant has not submitted such a statement 
and has never asserted that she was unaware of the 
"impediment" to remarrying the veteran in this case.

Nevertheless, even assuming that the appellant was unaware 
that common law marriages were invalid in Michigan, and 
further assuming that she and the veteran attempted to 
"enter into a common law marriage," the claim must still be 
denied.  At the August 2005 Board hearing, the veteran's son 
testified (Board hearing transcript, page 7), as follows:

My father would come in for a weekend and 
even during that weekend he was drinking.  
I would pay for the groceries.  This is 
constant throughout my mother's entire 
marriage, during us children, after us 
children, and even to the day of his 
death where he actually died in my 
mother's living room where he, just that 
year alone, he spent at least eight 
months out of that year between my 
mother's house and my house, mostly at my 
mother's house because he would take his 
check that was, again the same habit.

First, while it appears that the veteran did move in with the 
appellant prior to his death, the facts reveal that the 
"moving back in" was for only a period of months, and the 
appellant has not asserted otherwise.  Further, even during 
the period of months preceding his death the veteran 
sometimes lived with his son, further highlighting the fact 
that continuous cohabitation (as required by 38 C.F.R. 
§ 3.52) was not shown.  While the appellant states that she 
and the veteran were essentially "married" throughout their 
lives, she has never asserted that they cohabited together 
subsequent to the 1986 divorce, at least not until the last 
few months of the veteran's life.  A review of the claims 
file reveals that the veteran and the appellant, until the 
last months preceding his death, clearly lived in separate 
addresses miles apart.

Other documents of record cast doubts on the appellant's 
assertion that she and the veteran were essentially man and 
wife, even after their 1986 divorce.  First, a court order of 
record reflects that the appellant was married to "L" from 
1986 to 1990.  While the appellant and her children have 
maintained that the marriage to "L" was either void or not 
significant, it appears that two children we born to the 
appellant and "L" during the 1986 to 1990 marriage.  

Also of record is a July 2001 court document, dated just 7 or 
so months prior to the veteran's death.  The court document 
reflects that the appellant was the Plaintiff and the veteran 
was the Respondent in an action concerning overdue child 
support.  The Board observes that litigation between parties 
at the time of a "purported marriage" does not support the 
appellant's case that the veteran and the appellant were 
holding themselves out as husband and wife during this time 
period.  Further, as noted earlier, the veteran's death 
certificate records that he was divorced at the time of his 
death.  Box 13 of the death certificate (Surviving Spouse) 
was empty.

In short, the credible evidence is against finding that the 
appellant entered into a "marriage" with the veteran 
without knowledge of the impediment, or that she cohabited 
with the veteran continuously from the date of "marriage" 
to the date of his death; it also appears that such 
cohabitation was also for a period of less than one year.  As 
such, the appellant's relationship with the veteran prior to 
his death may not be a "deemed valid marriage" under 38 
C.F.R. § 3.52 or any other law or regulation.

Accordingly, the requirements for recognition of the 
appellant as the veteran's surviving spouse have not been met 
and the claim is denied.


ORDER

The claim for recognition of the appellant as the veteran's 
surviving spouse for purposes of receiving VA death benefits 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


